DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/570,204, was filed on Sept. 13, 2019, and is a Continuation of PCT/CN2017/078087, filed March 24, 2017.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
This Final Office Action is in response to Applicant’s communication of July 26, 2021.
Claims 1-9 and 12-20 are pending, of which claims 1 and 20 are independent.
In the present amendment, claims 1-9, 12, and 14-20 have been amended. Claims 10 and 11 have been cancelled.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Independent claims 1 and 20 recite “analyzing, with aid of the one or more processors, the behavior data of the target vehicle associated with the high confidence level to determine a safe driving index for the target vehicle, the safe driving index including a value indicating performance of driving, the value being increased in response to a safe driving behavior and being decreased in response to an unsafe driving behavior”.
While para. [0163] of the specification describes a “safe driving index” as “may be a qualitative or quantitative indicative of how safely a vehicle is operating”, para. [0161] to [0165] of the specification do not reasonably provide written description for a specific algorithm or methodology for calculating the “safe driving index”.  
Instead, para. [0161] to [0165] of the specification provide a “wish list” of possible ways to calculate the “safe driving index”, such as:
Para. [0163]: “The degree to which the safe driving index is lowered may be the same regardless of the type of unsafe behavior. Alternatively, the degree to which the safe driving index is lowered may vary depending on the type of unsafe behavior. For example, behaviors that may be more unsafe may cause the safe driving index to be lowered by a greater amount. For example, getting into an accident (e.g., a collision) with another vehicle may lower the safe driving index by more than cutting off a driver without getting into an accident.”
Para. [0164]: “Examples of unsafe driving behavior may include, but are not limited to, speeding (e.g., going over a legal speed limit, or a suggested posted speed limit), running a red light, running a stop sign, not yielding when the vehicle should yield (e.g., to other vehicles, pedestrians), unsafe lane changes or merges (e.g., cutting off other vehicles), stopping in the middle of the road, going outside the lane markers, not stopping for pedestrians, making illegal turns (e.g., right, left, or u-turns when it is unsafe or illegal to do so), driving over curbs or medians, frequent harsh braking, frequent hydroplaning, carpool violations, not paying tolls, broken tail light, and/or collisions (e.g., with other vehicles, stationary objects, pedestrians, or animals). 
Para. [0164]: “In some instances, contextual information may be used to determine whether these behaviors are particularly unsafe or whether they were necessary for safe driving under the circumstances. For example, it may be unsafe to brake suddenly and harshly in the middle of the road, but it may be safe or necessary when a deer runs across the street.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-9 and 12-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-19 are method claims that recite a method of analyzing vehicle data.  Claim 20 is an apparatus claim that recites a system comprising: a processor operative to perform the method recited in method claim 1. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-9 and 12-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-9 and 12-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
For example, see the following claimed steps in independent claim 1 (emphasis added): "determining, with aid of the one or more processors, a usage-based insurance (UBI) vehicle insurance for a driver of the target vehicle based on the safe driving index of the target vehicle, different safe driving indexes corresponding to different rates and coverages of the vehicle insurance.”
Independent claim 20 recites a similar step.  Determining a “a usage-based insurance (UBI) vehicle insurance for a driver of the target vehicle based on the safe driving index of the target vehicle
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

Moreover, independent claims 1 and 20 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
See the following claimed steps in independent claim 1 (emphasis added):
“determining, with aid of one or more processors, whether the behavior data of the target vehicle collected by each two of the plurality of sensing vehicles is consistent;”

“in response to the behavior data of the target vehicle collected by the each two of the plurality of sensing vehicles being consistent, associating, with aid of the one or more processors, a high confidence level to the behavior data;”

“in response to the behavior data of the target vehicle collected by each two of the plurality of sensing vehicles being inconsistent, associating, with aid of the one or more processors, a low confidence level to the behavior data;”

“analyzing, with aid of the one or more processors, the behavior data of the target vehicle associated with the high confidence level to determine a safe driving index for the target vehicle, the safe driving index including a value indicating performance of driving, the value being increased in response to a safe driving behavior and being decreased in response to an unsafe driving behavior”.

These are all mathematical relationships.
Independent claim 20
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1 and 20 recite “analyzing, with aid of the one or more processors, the behavior data of the target vehicle associated with the high confidence level to determine a safe driving index for the target vehicle”, and "determining, with aid of the one or more processors, a usage-based insurance (UBI) vehicle insurance for a driver of the target vehicle based on the safe driving index of the target vehicle, different safe driving indexes corresponding to different rates and coverages of the vehicle insurance”, but do not recite how this is done, thereby monopolizing the judicial exception.  
None of the dependent claims remedy this deficiency regarding how to “to determine a safe driving index for the target vehicle” or “determine … a usage-based insurance (UBI) vehicle insurance for a driver of the target vehicle based on the safe driving index of the target vehicle”. 
Instead, dependent claims 2, 3, and 6 recite features about the sensors. Dependent claims 4, 5, and 9-11 recite features about the sensing vehicle.  Dependent claims 7, 8, 10, and 11 recite features about the processors.  Dependent claims 12, 13, 15, and 16 recite features about the behavior data. 
Dependent claims 14 and 17 recite a relationship between safe driving indexes of two different surrounding vehicles, but does not otherwise recite how these indexes are calculated. 
Dependent claim 18 recites that these indexes are calculated based on data collected by sensors, but not how the indexes are calculated. 
Dependent claim 19 recites that insurance is provided based on the indexes, but not how the indexes are calculated. 
In regards to Step 2B of the Alice/Mayo analysis, claims 1-9 and 12-20 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The independent claims 1 and 20 recite that the “analyzing … the behavior data of the one or more surrounding vehicles to determine a safe driving index for each of the one or more surrounding vehicles” results in “thereby providing services and/or assistances based on the safe driving index.”  
However, these “services and/or assistances” are not recited in the claims, and therefore cannot amount to “significantly more” than the judicial exception.
The independent claims 1 and 20 recite the extra-solution data gathering step of “collecting, with aid of one or more sensors on-board each of a plurality of sensing vehicles, behavior data of a target vehicle”.
This step in independent claims 1 and 20 merely adds insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). (See MPEP § 2106.05(I)(A)). 
Moreover, MPEP §2106.05(a)(II) also states that “Examples that the courts have indicated may not be sufficient to show an improvement to technology include:” 
i. A commonplace business method being applied on a general purpose computer, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;

The dependent claims do not recite “substantially” more than the abstract idea.  
Instead, dependent claims 2, 3, and 6 recite general features about the sensors. Dependent claims 4, 5, and 9-11 recite general features about the sensing vehicle.  Dependent claims 7, 8, 10, and 
Dependent claims 14 and 17 recite a relationship between safe driving indexes of two different surrounding vehicles, but does not otherwise recite how these indexes are calculated. 
Dependent claim 18 recites that these indexes are calculated based on data collected by sensors, but not how the indexes are calculated. 
Dependent claim 19 recites that insurance is provided based on the indexes, but not how the indexes are calculated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, 12, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0334762 A1 to Carver et al. ("Carver", Eff. filed on April 15, 2014. Published Oct. 22, 2020) in view of US 2017/0255966 A1 to Khoury (“Khoury”, Eff. Filed on Mar. 28, 2014. Published on Sep. 7, 2017).
In regards to claim 1, Carver discloses: 
1. A method of analyzing vehicle data comprising:

collecting, with aid of one or more sensors on-board each of a plurality of sensing vehicles, behavior data of a target vehicle; 

(See Carver, para. [0023]: "Embodiments include a method and system for communicating connected vehicle data for risk management from real-time asynchronous sources, of different reporting intervals. A fleet of vehicles with dissimilar connected vehicle hardware, provided by different service providers, can be combined to form a risk management data network and risk transfer service for private passenger vehicles, shared transport and commercial vehicles. In addition, indexing methods allows for and anticipates the exclusion of blocks of private information for individual drivers. The methods provide for a means to keep individual driver, shared transport, or selective fleet vehicle information anonymous from the risk managers without impacting the integrity of the resultant safety systems or compromising onboard safety.")

(See Carver, para. [0029]: “An embodiment uses a plurality of analytics (from different vehicles, sensor types, and sources) predicated on the existence of one or more Global Navigation Satellite System (GNSS) receiver (using, for example, the GPS, GLONASS, Galileo or Beidou systems) capable of time stamping spatiotemporal data. In turn this data, in a two-way exchange with server side generated risk variables, can provide contextually relevant and peer-based driver feedback thereby capturing the true ability of the driver to avoid collisions or risk exceedances.”)

analyzing, with aid of the one or more processors, the behavior data of the target vehicle associated with the high confidence level to determine a safe driving index for the target vehicle, the safe driving index including a value indicating performance of driving, the value being increased in response to a safe driving behavior and being decreased in response to an unsafe driving behavior, and 

(See Carver, para. [0053]: “Within the scoring database 107 some of the factors can be determined with the driving data 105 from within the subject vehicle or surrounding vehicles, while others may be determined from the environment data 104 (e.g., obtained from sensors such as weather sensors on vehicles sharing the same environment) that can be used to alert a driver to changes in a road condition that will dramatically change the values of the trip vehicle risk index 109 and the collision index 110.”)

(See Carver, para. [0109]: “The vehicle safety index 615A/B may also be referred to as the vehicle risk index (VRI) 109 as in FIG. 1. In some cases, the VRI 109 of FIG. 1 may have an inverse correlation, in that a high VRI 109 may indicate a high amount of risk for the corresponding vehicle and this a low amount of safety for the corresponding vehicle, meaning that the vehicle safety index (VSI) 615A/B is low. The opposite—that low VRI 109 correlates to high VSI 615A/B—may also be true.”)


determining, with aid of the one or more processors, a usage-based insurance (UBI) vehicle insurance for a driver of the target vehicle based on the safe driving index of the target vehicle, different safe driving indexes corresponding to different rates and coverages of the vehicle insurance.

(See Carver, para. [0096]: "An embodiment includes receiving, by at least one computing device, a plurality of asynchronous and heterogeneous digital data inputs streams from one or more service providers, the data inputs streams comprising vehicle related data; storing, by the at least one computing device, the vehicle related data, environmental data, and location specific data in a scoring database; and, by the at least one computing device, providing access to the scoring database to a plurality of insurers to use to set rates for a connected vehicle insurance. One or more service providers An embodiment may further include differentiating, by the at least one computing device, connected vehicle insurance from usage based insurance by using asynchronous, mixed resolution data from dissimilar and sometimes incomplete data sets merged with high resolution environmental and location specific data to create a risk index for use by an insurer. The scoring database may comprise a driver safety data set, and may further comprise segmenting, by computing device, the driver and vehicle data set into a driver safety index, vehicle risk index and Collision Level index to be used to predict the appropriate risk variable for one policy. An embodiment may include using information from a VIN database and mileage data to rate an insurance policy using existing filed rating plans. An embodiment may include using the Collision Index to predict a likelihood of a collision for fleet vehicles or vehicles assembled in a virtual fleet based on demographics, and/or local geographic constraints.")

However, under a conservative interpretation of Carver, it could be argued that Carver does not explicitly teach the italicized portions below, which are taught by Khoury:
determining, with aid of one or more processors, whether the behavior data of the target vehicle collected by each two of the plurality of sensing vehicles is consistent; 
in response to the behavior data of the target vehicle collected by the each two of the plurality of sensing vehicles being consistent, associating, with aid of the one or more processors, a high confidence level to the behavior data; 
in response to the behavior data of the target vehicle collected by each two of the plurality of sensing vehicles being inconsistent, associating, with aid of the one or more processors, a low confidence level to the behavior data; 

	(See Khoury, para. [0040]: “In 2-06 a, driving pattern is tested against usual speed (unusually high or low average speed compared to past measured behavior indicate a different driver) and unusual routes: capturing several route segments for the same driver show a pattern of repeat preferred routes routinely taken by the driver and vehicle so that some routes (e.g., a drive to the mall) are associated with a confidence score being of a particular level of being driven by the same driver. If the route to a specific usual destination does not meet that confidence threshold, the assumption will be that the driver of the vehicle is different (e.g., a friend, another family member, a taxi driver, or a self-driven car) (2-08).”)

(See Khoury, para. [0072]: “Step 922 makes the final decision as to which profile to attribute to the driver given a multitude of routes by the same driver and a comparison of the confidence factors for each route. If, for example, path 1 903 was an exception and the vast majority of the routes were on Path 2, the profile attribute to path 2 is determined to be the final profile of the driver (unless of course being contradicted by future routes over time, at which point the profile changes to accommodate the new confidence factors weighted with the frequency of the new routes). Similarly, the time of day can also be used to determine various confidence factors: if arrival time at destination point D using path 2 is late mornings, it is unlikely that the driver is an office worker, even if he may be going through path 1 903 very often but late at night, as this may indicate a young delivery worker going from time to time to the bars downtown using the shortest route. Once the final profile is determined, it is stored in the profile database 924 where it is used in step 925 for further use by first party and third party ad servers and ad exchange platforms.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for vehicle operation analytics, feedback, and enhancement, as taught by Carver, with methods and systems for collecting driving information and classifying drivers and self-driving systems, as further taught by Khoury, because if a route to a specific usual destination (or if a time of day of a route taken) does not meet a confidence threshold, “the assumption will be that the driver of the vehicle is different (e.g., a friend, another family member, a taxi driver, or a self-driven car)” (See Khoury, para. [0040] and [0072]).  
In regards to claim 2, Carver discloses: 
2. (Currently Amended) The method of claim 1, wherein the one or more sensors on-board each of the plurality of sensing vehicles comprise at least one of an image sensor configured to capture one or more images of the target vehicle, an ultrasonic sensor, a laser radar, a microwave radar, an infrared sensor, or a GPS.

(See Carver, para. [0033]: “For a true usage based underwriting advantage, on any line of business, the system described here provides the ability to not only calculate but adjust the earned premium due based on a normalized score for the environment which varies in a non-linear fashion. Thus, earned premium, as a percentage of written premium, varies in a non-linear fashion with dynamically predicted risk acting as the driver for base rating model. An optionally advantageous aspect of the usage based method of underwriting lies in the existence of a process capable of gathering exposure information from a wide network of sensors, including video, both inside and outside the vehicle.”)

In regards to claim 5, Carver discloses: 
5. (Currently Amended) The method of claim 1, wherein each of the plurality of sensing vehicles comprises an on-board navigational sensor.

(See Carver, para. [0003]: “A Global Navigation Satellite System (GNSS) is a satellite-based geo-spatial positioning system in which a GNSS receiver device receives signals broadcast by multiple GNSS satellites orbiting the Earth, and, based on the signals from these satellites, is able to determine its own location. Common GNSS systems include the US-based Global Positioning System (GPS), the Russia-based Global Navigation Satellite System (GLONASS), the China-based BeiDou Navigation Satellite System (BDS), and the Europe-based Galileo GNSS.”)

(See Carver, para. [0004]: “Some vehicles include navigation devices with integrated GNSS receivers that may be used together with road maps stored on the navigation device to determine a current location of the vehicle within a city's road infrastructure and to assist the driver in determining how to arrive at a desired destination from their current location via the city's road infrastructure. These navigation devices may be built into the vehicle itself, as in a dashboard computer, or may simply be located within the vehicle, as in a driver's smartphone.”)

In regards to claim 6, Khoury discloses: 
6. (Currently Amended) The method of claim 5, wherein the on-board navigational sensor comprises at least one of a GPS sensor or an inertial sensor.

(See Khoury, para. [0037]: “The disclosed methods and systems may use all location methods available on the mobile device including, but not limited to, measurement cell tower ID and transmit/received power, location information provided by the device itself (based on services provided by the device itself such as GSP, Assisted GPS method, Standalone GPS method, Cell ID method, enhanced cell ID method using known sectorized cells IDs, the timing advance (e.g., difference between its transmit and receive time) and estimated timing and power of the detected neighbor cell (e.g., Wi-Fi triangulation methods using know local Wi-Fi hotspots) as well as accelerometer sensors of the device.”)

In regards to claim 7, Carver discloses: 
7. (Currently Amended) The method of claim 1, wherein the one or more processors are provided off-board the plurality of sensing vehicles.

(See Carver, para. [0043]: “FIG. 2 begins with step 210, where vehicle base data and driving data are received from or collected by one or more telematics service providers (TSP) or TSP devices. This TSP data may be received at predetermined time intervals, for example at time intervals of less than 30 seconds to 2 minutes in length. In instances when the TSP data is scored on-board (e.g. by a computer located at a vehicle), the score can be summarized and provided for an entire trip (Engine On to Engine Off). In instances where driving scores are calculated by a computer remote from a vehicle (off-board scoring), such off-board scoring may require transmission of position, velocity, and time (PVT) data to the remote computer.”)

In regards to claim 8, Carver discloses: 
8. (Currently Amended) The method of claim 7, wherein the one or more processors are provided at a data center remote to the plurality of sensing vehicles.

(See Carver, para. [0043]: “FIG. 2 begins with step 210, where vehicle base data and driving data are received from or collected by one or more telematics service providers (TSP) or TSP devices. This TSP data may be received at predetermined time intervals, for example at time intervals of less than 30 seconds to 2 minutes in length. In instances when the TSP data is scored on-board (e.g. by a computer located at a vehicle), the score can be summarized and provided for an entire trip (Engine On to Engine Off). In instances where driving scores are calculated by a computer remote from a vehicle (off-board scoring), such off-board scoring may require transmission of position, velocity, and time (PVT) data to the remote computer.”)

In regards to claim 9, Carver discloses: 
9. (Currently Amended) The method of claim 8, wherein each of the plurality of sensing vehicles is configured to communicate with the data center wirelessly with aid of a communication unit on-board the each of the plurality of sensing vehicles.

(See Carver, para. [0121]: “GPS module 740 may receive satellite information via antenna 755 and communicate that information to controller 720. In such an instance, GPS module 740 may provide information (such as longitude and latitude data) that identifies a current location of the vehicle to controller 720. Controller 720 may then transmit that location information via communication module Communication module 1150 may be implemented via any type of communication technology discussed with respect to the input devices 1025 and/or output devices 1030 of FIG. 10, including yet not limited to wireless cellular (2G, 3G, 4G, or other) communications, radio communications, or other communication technologies and/or protocols.”)

In regards to claims 10 and 11, they are cancelled. 
In regards to claim 12, Carver discloses: 
12. (Currently Amended) The method of claim 1, wherein the behavior data includes data associated with detection of the unsafe driving behavior.

(See Carver, para. [0026]: “Although traffic safety generally reflects the consideration and integration of three components—the roadway, the vehicle, and the roadway user—the information needs of roadway users are very often neglected in traditional driving assessment computations by risk transfer practitioners. To improve the usability of said score and prevent compromising the privacy of the driver, a set of antecedents segment risks based on actual driving results without divulging location. An optional advantage of an embodiment lies in its ability to balance a priori knowledge of spatiotemporal constraint violations, with the a posteriori knowledge of sensor exceedances, near-collisions and collisions. The exceedances are defined as the extent to which the sensor signal and noise exceeded a threshold or limit. This quantification of severity in risk taking, not simply the frequency of the occurrences, enables apportionment of risk consistent with a driver's abilities, within a driving environment and for a defined vehicle from asynchronous vehicle and sensor data. An embodiment enhances safety and convenience by providing (1) the ability of vehicle safety systems to optimize the number of spatiotemporal constraint violations (such as in-vehicle real-time feedback when driving too fast for a given condition), (2) the ability to assure privacy when the driver agrees to share data with an entity or agency (both in the vehicle and on a mobile device), and (3) facilitating intra-vehicle portability of driver risk profiles to facilitate risk management and transfer.”)

(See Carver, para. [0037]: “A fundamentally unique aspect of the method is the creation of indices using these data mining techniques for the detection of events correlated with the three indices [driver safety (DSI) 108, vehicle risk (VRI) 109 and Collision Level (CLI) 110] (see detailed description below of indices determination).”)

In regards to claim 14, Carver discloses: 
14. (Currently Amended) The method of claim 12, wherein the safe driving index of the target vehicle is determined to be lower with detection of an increased amount of the unsafe driving behavior of the target vehicle.

(See Carver, para. [0103]: “An overall safety grade 630B assigned to the second vehicle 605B and the second driver along this road 680 is 68 out of 100. This mediocre overall safety grade 630A indicates that, overall, the risk of this second driver driving the second vehicle 605B along the road 680 is higher than the risk of the first driver driving the first vehicle 605A along the road 680. As discussed above, the overall safety grade 630B is generally calculated using the driver safety index 610B, the vehicle safety index 615B, and the environment safety index 670. Here, the second driver has a driver safety index 610B of 45 out of 100, suggesting that the second driver is generally not a very safe driver. The vehicle safety index 615A of the second vehicle 605B is 60 out of 100, meaning that the second vehicle 605B is 

In regards to claim 16, Carver discloses: 
16. (Currently Amended) The method of claim 1, wherein the behavior data includes data associated with detection of the safe driving behavior.

(See Carver, para. [0103]: “An overall safety grade 630B assigned to the second vehicle 605B and the second driver along this road 680 is 68 out of 100. This mediocre overall safety grade 630A indicates that, overall, the risk of this second driver driving the second vehicle 605B along the road 680 is higher than the risk of the first driver driving the first vehicle 605A along the road 680. As discussed above, the overall safety grade 630B is generally calculated using the driver safety index 610B, the vehicle safety index 615B, and the environment safety index 670. Here, the second driver has a driver safety index 610B of 45 out of 100, suggesting that the second driver is generally not a very safe driver. The vehicle safety index 615A of the second vehicle 605B is 60 out of 100, meaning that the second vehicle 605B is in relatively mediocre condition and is not particularly safe to drive. The environment safety index 670 is 80 out of 100 as above.”)

In regards to claim 17, Carver discloses: 
17. (Currently Amended) The method of claim 16, wherein the safe driving index of the target vehicle is determined to be higher with detection of an increased amount of the safe driving behavior of the target vehicle.

(See Carver, para. [0103]: “An overall safety grade 630B assigned to the second vehicle 605B and the second driver along this road 680 is 68 out of 100. This mediocre overall safety grade 630A indicates that, overall, the risk of this second driver driving the second vehicle 605B along the road 680 is higher than the risk of the first driver driving the first vehicle 605A along the road 680. As discussed above, the overall safety grade 630B is generally calculated using the driver safety index 610B, the vehicle safety index 615B, and the environment safety index 670. Here, the second driver has a driver safety index 610B of 45 out of 100, suggesting that the second driver is generally not a very safe driver. The vehicle safety index 615A of the second vehicle 605B is 60 out of 100, meaning that the second vehicle 605B is in relatively mediocre condition and is not particularly safe to drive. The environment safety index 670 is 80 out of 100 as above.”)

In regards to claim 20, it is rejected on the same grounds as claim 1. 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carver in view of Khoury as applied to claim 1, and further in view of US 2017/0248441 A1 to Heimrath. (“Heimrath”. Eff. Filed on Dec. 15, 2014.  Published on Aug. 31, 2017).
In regards to claim 3, under a conservative interpretation of Carver in view of Khoury, they do not expressly disclose the following features, but Heimrath discloses: 
3. (Currently Amended) The method of claim 1, wherein the one or more sensors on-board each of the plurality of sensing vehicles are configured to collect information that spans an aggregated amount of at least 180 degrees around the each of the plurality of sensing vehicles.

“The environment of the vehicle is a prescribed area that lies around the vehicle. It does not necessarily have to be a contiguous area and it does not necessarily have to comprise all directions around the vehicle. In particular, a contiguous, two-dimensional or three-dimensional spatial area may be regarded as the environment of the vehicle. It may lie around the vehicle within the maximum range of one or more sensor systems that generate data for carrying out one or more, in particular all, of the steps according to the invention. The surrounding area comprising the environment may be the spatial area for which such data are evaluated and/or used. The corresponding sensor system may for example comprise electronic, optical and/or radio sensors and/or components, such as for example a CCD camera, an infrared camera, a radar system, an ultrasound sensor, a mobile radio system, a Wireless Local Area Network (WLAN) system, etc.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for vehicle operation analytics, feedback, and enhancement, as taught by Carver, with methods and systems for collecting driving information and classifying drivers and self-driving systems, as further taught by Khoury, with the method for assistance when driving a vehicle, as taught by Heimrath, because “the surrounding area comprising the environment may be the spatial area for which such data are evaluated and/or used.” (See Heimrath, para. [0017]).
In regards to claim 13, under a conservative interpretation of Carver in view of Khoury, they do not expressly disclose the following features, but Heimrath discloses: 
13. (Original) The method of claim 12, wherein the behavior data includes data associated with detection of running a red light or speeding.

(See Heimrath, para. [0005]: “Furthermore, corresponding data in relation to vehicles and their vehicle drivers that are in the environment of the ego vehicle may be detected and processed. For determining the risk presented by such vehicles and vehicle drivers, it may be envisaged in particular to retrieve and use risk-determining data from a vehicle database or person database, for example also data in relation to the age, sex or state of health of the respective vehicle drivers. Data in relation to their consumption of alcohol, tobacco or medicaments or in relation to earlier anomalies in their driving behavior, in particular punishable by fines, such as for example as a result of speeding, accidents, skipping red lights or inebriation when driving, may in this case also be retrieved and used. The respective data and assessments may in this case be provided or processed in a respectively classified way.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for vehicle operation analytics, feedback, and enhancement, as taught by Carver, with methods and systems for collecting driving information and classifying drivers and self-driving systems, as further taught by Khoury, with the method for assistance when driving a vehicle, as taught by Heimrath, because “the surrounding area .
Claims 4, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carver in view of Khoury as applied to claim 1, and further in view of US 9,147,353 B1 to Slusar (“Slusar”, Filed May 29, 2013. Published Sep. 29, 2015).
In regards to claim 4, under a conservative interpretation of Carver in view of Khoury, they do not expressly disclose the following features, but Slusar does:
4. (Currently Amended) The method of claim 1, wherein each of the plurality of sensing vehicles is configured to communicate with the target vehicle wirelessly.

(See Slusar, col. 1 lines 32-36: “Additionally, vehicle-to-vehicle (V2V) communication systems can be used to provide drivers with safety warnings and collision alerts based on data received from other nearby vehicles.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for vehicle operation analytics, feedback, and enhancement, as taught by Carver, with methods and systems for collecting driving information and classifying drivers and self-driving systems, as further taught by Khoury, with detecting lane changing behavior, as further taught by Slusar, because “vehicle-to-vehicle (V2V) communication systems can be used to provide drivers with safety warnings and collision alerts based on data received from other nearby vehicles”. (See Slusar, col. 1 lines 32-36).

In regards to claim 15, under a conservative interpretation of Carver in view of Khoury, they do not expressly disclose the following features, but Slusar does: 
15. (Currently Amended) The method of claim 1, wherein the behavior data includes data associated with detection of at least one of lane changing behavior or an accident of the target vehicle.

(See Slusar, col.5, lines 57-67: “Certain vehicle sensors 211 and 221 also may collect information regarding the driver's route choice, whether the driver follows a given route, and to classify the type of trip (e.g. commute, errand, new route, etc.). In certain embodiments, sensors and/or cameras 211 and 221 may determine when and how often the vehicles 210 and 220 stay in a single lane or stray into other lanes. A Global Positioning System (GPS), locational sensors positioned inside the vehicles 210 and 220, and/or locational sensors or devices external to the vehicles 210 and 220 may be used determine the route, lane position, and other vehicle position/location data.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for vehicle operation analytics, feedback, and enhancement, as taught by Carver, with methods and systems for collecting driving Khoury, with detecting lane changing behavior, as further taught by Slusar, because doing so helps to improve the calculation of a “driver risk score”, and “defensive avoidance driving behavior may be increased.” (See Slusar, col.12, lines 20-22).  

In regards to claim 18, under a conservative interpretation of Carver in view of Khoury, they do not expressly disclose the following features, but Slusar does:
18. (Currently Amended) The method of claim 1, wherein the safe driving index of the target vehicle is determined further based on data collected by at least one of one or more sensors on-board the target vehicle or a device carried by a passenger of the target vehicle.

(See Slusar, col.4, lines 33-42: “For example, an insurance company server may periodically calculate (i.e., adjust) driver scores for one or more of the insurance company's customers, and may use the driver scores to perform insurance analyses and determinations (e.g., determine coverage, calculate premiums and deductibles, award safe driver discounts, etc.). As discussed below, a driver score may be calculated based on driving data collected by a vehicle sensors and telematics device, and/or additional data received from other nearby vehicles using vehicle-to-vehicle (V2V) communications.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for vehicle operation analytics, feedback, and enhancement, as taught by Carver, with methods and systems for collecting driving information and classifying drivers and self-driving systems, as further taught by Khoury, with data obtained from sensors on board another vehicle, as further taught by Slusar, because doing so helps to calculate a “driver risk score” (See Slusar, col.4, lines 33-42), and “defensive avoidance driving behavior may be increased.” (See Slusar, col.12, lines 20-22).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carver in view of Khoury as applied to claim 1, and further in view of US 9,141,112 B1 to Loo et al. (“Loo”, Oct. 16, 2013. Sep. 22, 2015). 
In regards to claim 19, under a conservative interpretation of Carver in view of Khoury, they do not expressly disclose the following features, but Loo does: 
19. (Currently Amended) The method of claim 1, further comprising: providing, with aid of the one or more processors, advanced driving assistance to the plurality of sensing vehicles based on the behavior data.

(See Loo, col.2, lines 1-13: “The system may allow vehicle devices and/or passenger devices to modify a route based on various information to coordinate a trip to meet (or consider) the desires and abilities of those participating in the caravan. The system may also share information to assist in keeping the caravan together. For example, information that one or more vehicles are lagging behind may be 

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for vehicle operation analytics, feedback, and enhancement, as taught by Carver, with methods and systems for collecting driving information and classifying drivers and self-driving systems, as further taught by Khoury,  with insurance rates based on the driver safety score, as further taught by Loo, because “Generally, safer drivers, or drivers who have avoided accidents, have lower insurance rates than drivers who drive more recklessly and/or have been involved in accidents.” (See Loo, col. 16, lines 14-20).  

Response to Amendments
Re: 35 USC §101
The 35 USC §101 rejection has been amended, as necessitated by the amendments to the claims. 

Re: 35 USC §102 and/or 103
The 35 USC §102 and/or 103 rejections have been amended, as necessitated by the amendments to the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,223,751 B1 to Hutchinson et al., col. 6, lines 12-48:
At the insurer side 102 or through an intermediary (hereinafter referred to as the “insurer's side”), the predictive system stores the usage based data in one or more IMDGs or database servers 110. The database server 110 may also include a database engine that provides remote access to a plurality of distributed database management systems that mines and makes available usage based data from other remote data sources, such as data generated from other monitoring or vehicle monitoring devices or made available through virtual Web sites. The insurer side 102 may process the usage based data exclusively or with other data accessible to the insurer's side 102 through automated interfaces that may retrieve data served through legacy systems 112, quoting systems 120, claims processing systems 122, on-line servicing systems 124, and other usage based data served through usage based systems 126. At the insurer side 102, this processing at the insurance server clusters 116 renders one or more insurance ratings (i.e., the computation of a price for a risk based on the processing of the usage based data and values related to risk), a classification rating or ranking (e.g., a position assigned on an insurance scale), safety ratings, insurance scores, and/or driver scores. A safety score is a value computed by one or more insurance companies or on behalf of one or more insurance companies that represent, or represents in part, the probability of an insured filing a claim during the insured's insurance coverage term. The safety score may be based on classifications of usage based data in risk classification classes exclusively, or in the alternative may be based on a combination of usage based data classifications, other risk classifications, and m one or more measurable variables, such as a credit rating, for example, that are formed from expected loss. An expected loss is the probability of an insured requesting payment under an insurance contract due to a covered loss or a covered accident multiplied by the likely cost of paying on an insured's behalf under that insurance contract.

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/


February 16, 2022